Citation Nr: 0424146	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected PTSD.

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Denver, Colorado, Regional Office 
(RO).  That decision, in pertinent part, denied service 
connection for hypertension, a heart disorder and defective 
hearing.

In November 2002 the Board undertook further development with 
regard to these claims.  Subsequently, in June 2003 the 
claims were remanded to the RO so that the RO could review 
the evidence developed by the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a current diagnosis of chronic or essential 
hypertension.

3.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed heart disorder.

4.  The evidence of record does not reasonably show that 
bilateral hearing loss had its origins in service, or for 
many years thereafter.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  A heart disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, and bilateral sensorineural hearing loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
April 2001, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence which had been obtained and considered.  The SOC and 
SSOCs also included the requirements which must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in May 1999, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in April 2001 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded afforded VA examinations, and the 
examination reports include opinions regarding the nature and 
etiology of his claimed disabilities.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Service Connection for Hypertension and a Heart Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to a heart disorder.  The 
veteran's blood pressure reading was noted to be 120/66 on 
the February 1966 entrance examination report.  The March 
1969 separation examination report noted a blood pressure 
reading of 130/78.  A March 1976 reserve duty examination 
report noted a blood pressure reading of 128/86.

A November 1996 VA treatment note indicated that the veteran 
complained of a tight chest.  The veteran's blood pressure 
reading was noted to be 101/68.  The physician noted the 
examination was negative for hypertension.  The diagnosis was 
atypical chest pain.

A January 1998 private emergency room treatment note 
indicated that the veteran complained of chest discomfort.  
The veteran reported that he had done an exercise tolerance 
test two years before and was told he had a heart condition 
and given nitroglycerin.  He stated that he did not follow up 
with a cardiologist.  The veteran denied having hypertension 
or diabetes.  The diagnosis was lightheadedness and 
dizziness, probably secondary to anxiety.

A January 1998 private cardiology consultation report noted 
that the veteran did not have diabetes, hypertension or a 
prior myocardial infarction.  The cardiologist noted that the 
veteran' chest pain had both typical and atypical features.  
He indicated that the veteran did have several risk factors 
for coronary artery disease and recommended an 
electrocardiogram be done.

A January 1998 private electrocardiogram report noted that 
the resting electrocardiogram was normal.  The report noted 
that the veteran's exercise capacity was reasonable for his 
age without objective or subjective signs of myocardial 
ischemia.

A January 1998 private discharge summary noted that the 
veteran was admitted complaining of chest pain.  It was 
indicated that the veteran's admission electrocardiogram and 
enzymes were negative but, due to the veteran's risk factors, 
he was admitted for evaluation of unstable angina.  The 
report noted a stress echocardiogram was done while the 
veteran was in the hospital, which was negative.  The 
discharge diagnosis was atypical chest pain without 
significant underlying coronary artery disease.

A January 1998 private treatment note stated that the veteran 
reported as a follow-up to his emergency room visit earlier 
that month.  The diagnosis was stable angina versus 
esophageal spasm.

A June 1998 VA treatment note reported that the veteran had 
been diagnosed with panic attacks.  He stated that he had 
been treated for hypertension for "awhile."

An August 2001 VA treatment note indicated that the veteran 
had been treated for essential hypertension and angina 
symptoms, which were improved.  His blood pressure reading 
was noted to be 136/91.  A December 2001 VA treatment note 
reported a blood pressure reading of 125/85.  The veteran was 
being treated for a complaint unrelated to hypertension or a 
heart disorder.

A September 2002 VA treatment note reported that the 
veteran's blood pressure and angina were controlled.  His 
blood pressure reading was noted to be 129/84.  A diagnosis 
of essential hypertension was noted.

An October 2002 VA treatment note indicated that the veteran 
was being seen for his annual physical.  The veteran denied 
having any anginal symptoms over the previous year.  The 
physician noted his blood pressure seemed to stay under 
control.  He stated that the veteran had borderline 
hypertension.  A blood pressure reading of 129/89 was noted.

An April 2003 VA examination report noted that the examiner 
was asked whether the veteran had a current diagnosis of 
hypertension or heart disease and, if so, if such diagnoses 
were the result of the veteran's service-connected PTSD.  The 
examiner stated that he received the claims folder and 
reviewed it in detail.  The veteran stated that he had been 
diagnosed with hypertension in 1998 and started treatment in 
1999.  The examiner noted that he asked the veteran again 
later in the examination if he had ever been treated for 
hypertension and the veteran stated he had not.  The examiner 
detailed the veteran's blood pressure readings from April 
1995 to October 1992, which ranged from 146/86 to 101/69.  
The examiner also referred in detail to the veteran's 
previous treatment records that referred to evaluations for 
heart disease.  The examiner ordered an echocardiogram, which 
he noted was a normal study.  He stated that based on a 
review of the veteran's blood pressure readings, the 
overwhelming majority were within the normal range.  He also 
noted that the veteran was not on any antihypertensive 
medication.  He went on to state that, based on the previous 
evaluations noted in the claims folder, a diagnosis of 
hypertension could not be sustained.  He also indicated that 
the 1998 stress echo report, as well as the 1998 and present 
echocardiograms showed no "stigmata either of hypertension 
or of coronary artery disease."  He concluded by stating 
that there was insufficient evidence to warrant a diagnosis 
of hypertension of acute or chronic condition or a diagnosis 
of acute or chronic coronary artery disease.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
hypertension, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In this instance, there is no medical evidence of a current 
disability for which service connection may be granted.  The 
veteran's treatment records, both VA and private, contain 
some references to evaluation for coronary artery disease, as 
well as references to borderline or essential hypertension.  
However, such records were reviewed thoroughly by the April 
2003 VA examiner.  After such review, in addition to an 
examination of the veteran, the examiner stated that there 
was insufficient evidence to warrant a current diagnosis of 
either hypertension, chronic or acute, or coronary artery 
disease, chronic or acute.  In the absence of medical 
evidence of such diagnoses, service connection for essential 
hypertension and a chronic heart disorder is denied.

III.  Service Connection for Bilateral Hearing Loss

Factual Background

The February 1966 entrance examination report noted puretone 
thresholds were as follows:

 


The March 1969 separation examination report noted puretone 
thresholds were as follows:

 

The March 1976 reserve duty examination report noted puretone 
thresholds were as follows:

 

A copy of the veteran's resume noted that he was a loader and 
crusher operator from 1979 to 1972, a cost estimator from 
1973 to 1974, a miner from 1974 to 1976, a carpenter from 
1977 to 1980, and self-employed as a carpenter/handyman from 
1983 to 1990.

A September 1992 VA examination report noted puretone 
thresholds were as follows:

 

Average puretone thresholds were 14 in the left ear and 13 in 
the right ear.  Speech recognition scores were 100 percent 
bilaterally.


An August 1995 private audiogram report noted puretone 
thresholds were as follows:

 

A December 1997 private audiogram report noted puretone 
thresholds were as follows:

 

An April 2003 VA examination report noted puretone thresholds 
were as follows:

 

Average puretone thresholds were 28 in the left ear and 26 in 
the right ear.  Speech recognition scores were 96 percent 
bilaterally.  The examiner noted a diagnosis of mild 
sensorineural hearing loss bilaterally.  The examiner stated 
that he reviewed the claims folder.  He noted that the 
hearing sensitivity was within normal limits when the veteran 
was discharged.  He went on to note that the veteran's 
current mild hearing loss was not related to service.


Criteria

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

With auditory thresholds at 40 decibels in at least one 
frequency bilaterally, the April 2003 VA examination report 
does indicate that the veteran's current level of hearing 
loss rises to the level of constituting a disability for VA 
purposes.  However, there is no probative evidence of record 
linking such hearing loss to service.  The veteran's 
assertion that his bilateral hearing loss is a result of 
noise exposure during service is not competent in order to 
establish a nexus between his current disability and active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
April 2003 VA examiner specifically stated that the veteran's 
current mild bilateral hearing loss was not related to his 
period of active service.  The Board notes that the April 
2003 VA examiner reviewed the veteran's claims folder and 
supplied a rationale for his opinion.  In addition, in this 
instance, the first evidence of a decrease in hearing acuity 
was noted in the March 1976 reserve duty examination report, 
seven years after separation from active duty.  Therefore, 
service connection may not be presumed.  Accordingly, service 
connection for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected PTSD, is denied.


Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected PTSD, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



